
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9



FAIRPOINT COMMUNICATIONS, INC.
PERFORMANCE UNIT AWARD AGREEMENT
2008 LONG TERM INCENTIVE PLAN

(AWARD FOR 2008 FISCAL YEAR PERFORMANCE PERIOD)

        THIS PERFORMANCE UNIT AWARD AGREEMENT (this "Agreement"), made and
entered into this 5th day of May, 2008, by and between FairPoint
Communications, Inc. (the "Company") and                (the "Participant").


W I T N E S S E T H:


        WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the "Committee") desires to award the Participant Performance Units
under the Company's 2008 Long Term Incentive Plan (the "Plan"); and

        WHEREAS, the Company and the Participant desire to enter into a written
agreement that sets forth the terms and provisions of the Participant's
Performance Unit award.

        NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Company and the Participant hereby agree as follows:

        1.     The Participant acknowledges that the Performance Unit award is
governed by this Agreement and the terms of the Plan. The terms of the Plan are
incorporated into this Agreement in their entirety and made a part hereof by
reference. Unless otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Plan. In the event of any conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall govern and
control.

        2.     The Participant is awarded a target award
of                Performance Units. The number of Performance Units earned by
the Participant shall be determined in accordance with the Plan and this
Agreement.

        3.     The Performance Units earned by the Participant shall be equal to
(a) the product of (i) three (3) multiplied by (ii) the annual incentive bonus
award earned by the Participant for the Company's 2008 fiscal year divided by
(b) the average of the closing prices for Shares of the Company's Common Stock
during the 30 days trading period immediately preceding December 31, 2008.

        4.     One Share of the Company's Common Stock will be distributed to
the Participant for each Performance Unit earned by the Participant; provided,
however, in the event the number of Performance Units earned by the Participant
exceeds 500,000, one Share of the Company's Common Stock will be distributed to
the Participant for each of the first 500,000 Performance Units earned by the
Participant, and the Company shall pay to the Participant an amount equal to the
Fair Market Value of the Shares that would have been delivered to the
Participant for any Performance Units earned by the Participant in excess of
500,000. Dividends on the Shares underlying the Performance Units will not
accrue or be paid during the Performance Period.

        5.     Any Shares to be distributed in respect of the Performance Units
earned by the Participant will be delivered to the Participant as soon as
practicable after December 31, 2008, but no later than March 15, 2009 (the date
Shares are delivered, the "Payment Date"). If the Participant's employment with
the Company terminates prior to the Payment Date for any reason other than
termination by the Company without Cause or the Participant's death or
Disability, the Participant shall forfeit the Performance Units and any Shares
distributable in respect of such Performance Units. If, prior to the Payment
Date, the Company terminates the Participant's employment without Cause or the
Participant's employment with the Company terminates due to the Participant's
death or Disability, the Performance Units awarded to the Participant shall
remain outstanding and shall be earned as described in Paragraph 3 above (and
any Shares distributable in respect of such earned Performance

--------------------------------------------------------------------------------




Units shall be delivered to the Participant) as if the Participant's employment
with the Company had continued through the Payment Date.

        6.     In the event a Change in Control occurs prior to December 31,
2008, the Participant shall earn 100% of the target number of Performance Units
awarded to the Participant under Paragraph 2 above, and any Shares to be
distributed in respect of the Performance Units earned by the Participant upon
such Change in Control shall be delivered to the Participant immediately prior
to the Change in Control.

        7.     Unless otherwise elected by the Participant in accordance with
procedures adopted by the Committee, the Company shall deduct from any Shares
otherwise distributable to the Participant that number of Shares having a value
equal to the amount of any taxes required by law to be withheld from awards made
under the Plan.

        8.     The Participant may elect, by entering into a Deferral Agreement
with the Company, to defer delivery of all (or any portion) of the Shares
otherwise payable to the Participant in respect of the Performance Units earned
by the Participant. To be effective, the Participant must complete and return
the Deferral Agreement to the Company in accordance with procedures established
by the Committee.

        9.     The Performance Units awarded hereunder to the Participant shall
not entitle the Participant to any rights as a stockholder of the Company.

        10.   The Participant's award under this Agreement and the Plan may not
be assigned or alienated. Subject to any limitations under the Plan on
transferability, this Agreement will be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto. Neither the Plan, nor this Agreement, nor any action taken under
the Plan or this Agreement shall be construed as giving to the Participant the
right to be retained in the employ of the Company.

        11.   Any distribution of Shares may be delayed until the requirements
of any applicable laws or regulations or any stock exchange requirements are
satisfied. The Shares distributed to the Participant shall be subject to such
restrictions and conditions on disposition as counsel for the Company shall
determine to be desirable or necessary under applicable law.

        12.   The Participant may designate a beneficiary or beneficiaries to
receive all or part of the Shares to be distributed to the Participant under
this Award Agreement in the event of the Participant's death. If no beneficiary
is designated, such Shares shall be paid to the estate of the Participant.

        13.   This Agreement, and the award of the Performance Units to the
Participant hereunder, are contingent upon the approval of the Plan by the
stockholders of the Company at the 2008 annual stockholders meeting. In the
event such approval is not obtained for any reason, the Company shall pay to the
Participant an amount equal to the Fair Market Value of the Shares that would
have been delivered to the Participant in respect of the Performance Units if
such approval had been obtained, such amount to be paid in a single lump sum
(less applicable tax withholding) no later than March 15, 2009.

        14.   This Agreement and the Plan constitute the entire understanding of
the parties with respect to the award of Performance Units to the Participant.
Except with respect to modifications of the Plan as provided therein, this
Agreement can be amended only in writing executed by the Participant and a duly
authorized officer of the Company.

        15.   This Agreement shall be governed by the laws of the State of
Delaware to the extent not preempted by applicable federal law.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed or caused this
Agreement to be executed in duplicate effective as of the date first above
written.

    FAIRPOINT COMMUNICATIONS, INC.
 
 
By:


--------------------------------------------------------------------------------

Eugene B. Johnson
Chairman and Chief Executive Officer

 
 
PARTICIPANT
 
 
 


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9



FAIRPOINT COMMUNICATIONS, INC. PERFORMANCE UNIT AWARD AGREEMENT 2008 LONG TERM
INCENTIVE PLAN (AWARD FOR 2008 FISCAL YEAR PERFORMANCE PERIOD)
W I T N E S S E T H
